DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2021 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the phrase “the own display device” is confusing and found throughout the Specification.  Examiner believes this should be amended to “the one display device.”  For example, see par. 0002, 0007, etc. 
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities: Examiner believes the limitations in claim 1, lines 15 and 17, “the own display device” should be amended to “the one display device.”  Appropriate correction is required.  Similar typos are found in claim 2, lines 8 and 10, and claim 4, line 5.  Claims 2-9 are rejected because they depend on claim 1. 
Claims 8-9 are objected to because of the following informalities: claim 8, lines 2-5, should read “wherein the video output device outputs the specific image having a first resolution, and each of the plurality of display devices displays an image having a second resolution lower than the first resolution.”  A similar correction should be made in claim 9 with respect to “third resolution.”  
Claim 10 is objected to because of the following informalities: Examiner believes the limitations in claim 10, lines 15 and 17, “the own display device” should be amended to “the one display device.”  Appropriate correction is required.  
Claim 11 is objected to because of the following informalities: Examiner believes the limitations in claim 11, lines 18 and 19, “the own display device” should be amended to “the one display device.”  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 7 recites the limitation "the group image” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mese, US 2015/0084837. 

Regarding Claim 1, Mese (Figs. 3, 9A-D) teaches a display system that displays a specific image on a plurality of display devices by means of a plurality of image signals output from a video output device (e.g., Server 116, which is considered a “video output device,” communicates with display devices D1-D4 by providing images to them; par. 0038), the display system comprising:
-a divided image generator (117) that divides the specific image into a plurality of divided images according to the number of the display devices, groups the plurality of (e.g., Display coordinator 117 is a part of server 116 and coordinates the display of images across display devices.  For example, the display devices D1-D4 may each receive its own image to be displayed from display controller 117; par. 0038.  As shown in Figs. 9A-D, the images contained in display device D4 is considered a “first group,” while the images in D1-D3 a “second group.”  In the puzzle game of Fig. 9C, display device D4 receives game pieces from one of the other devices in order to combine them and is therefore considered a first group.  On the other hand, display devices D1-D3 contain game pieces that are moved to D4 and is therefore considered a second group; par. 0073); 
-a first image output processor (320) that outputs, to a predetermined one of the plurality of display devices, each of the plurality of group images generated by the divided image generator (e.g., Each of the game pieces is transmitted to D1-D4 by graphics processor 320, which is considered a “first image output processor”; par. 0049); 
-a second image output processor that outputs a second group image to the display device on a latter stage when a first group image output from the video output device by the first image output processor and the second group image output from the display device on a former stage are input (e.g., Once a game piece is moved to D4, a new piece is moved to D2 by the processor as shown in Fig. D3.  This is done after display devices D1-D4 receive their game pieces in a previous stage; par. 0075.  Mese suggests that there may be multiple processing units with different functions.  Thus, there may be a separate processor for outputting the new game piece to D2 that may be considered a “second image output processor”; par. 0048); 
-a synthesized image generator that extracts, from at least one of the first group image and the second group image, a plurality of the divided images to be displayed by the one display device, rearranges each of the extracted divided images in accordance with a divided display area of the one display device, and generates a synthesized image (e.g., Game piece from D2 is extracted and rearranged to D4 to produce a synthesized image; par. 0075.  Mese suggests that there may be multiple processing units with different functions.  Thus, there may be a separate processor for synthesizing image that is considered a “synthesized image generator”; par. 0048); and 
-a display processor that displays the synthesized image generated by the synthesized image generator (e.g., Synthesized image shown in D4; par. 0075.  Mese suggests that there may be multiple processing units with different functions.  Thus, there may be a separate processor for displaying images that is considered a “display processor”; par. 0048).

Regarding Claim 2, Mese (Figs. 3, 9A-D) teaches the display system according to claim 1, wherein the divided image generator (117) assigns display position information corresponding to the divided display area to each of the plurality of divided images (e.g., Display coordinator arranges the divided image on the display devices; par. 0037), and the synthesized image generator extracts, from the plurality of divided images included in at least one of the first group image and the second group image, a (e.g., As shown in Fig. 9D, the game piece in D2 is extracted and rearranged so that it is combined with the game piece in D4; par. 0074).

Regarding Claim 6, Mese (Figs. 3, 9A-D) teaches the display system according to claim 1, wherein each of the plurality of display devices is connected to at least two of the display devices, and at least two of the display devices are connected to the video output device (e.g., Each of the display devices are connected to each other using transceivers; par. 0040.  Moreover, each of the display devices are connected to server 116; par. 0038).

Regarding Claim 8, Mese (Figs. 3, 9A-D) teaches the display system according to claim 1, wherein the video output device outputs the specific image having a first resolution, and each of the plurality of display devices displays an image having a second resolution lower than the first resolution (e.g., The total resolution of the game pieces output by server 116 to D1-D4 is greater than the resolution of each of the individual game pieces.  The first resolution is the resolution of the original image, while the “second resolution” is the resolution of each of the individual game pieces.  The resolution is measured by the size of the image which is determined by the number of pixels).
Regarding Claim 9, Mese (Figs. 3, 9A-D) teaches the display system according to claim 8, wherein the divided image generator (117) divides the specific image into the divided images having a third resolution lower than the second resolution, groups a plurality of the divided images into a plurality of groups, and generates the group image having the second resolution (e.g., Each of the game pieces individually in D1-D4 has a resolution that is lower than the resolution of the combined image in D4 when D2 and D4 are combined.  The resolution of the combined image in D4 is considered a “third resolution”).

Regarding Claim 10, Mese (Figs. 3, 9A-D) a display method for displaying a specific image on a plurality of display devices by means of a plurality of image signals output from a video output device (e.g., Server 116, which is considered a “video output device,” communicates with display devices D1-D4 by providing images to them; par. 0038), the display method for causing one or a plurality of processors to execute: 
-dividing the specific image into a plurality of divided images according to the number of the display devices, grouping the plurality of divided images into a plurality of groups, and generating a plurality of group (e.g., Display coordinator 117 is a part of server 116 and coordinates the display of images across display devices.  For example, the display devices D1-D4 may each receive its own image to be displayed from display controller 117; par. 0038.  As shown in Figs. 9A-D, the images contained in display device D4 is considered a “first group,” while the images in D1-D3 a “second group.”  In the puzzle game of Fig. 9C, display device D4 receives game pieces from one of the other devices in order to combine them and is therefore considered a first group.  On the other hand, display devices D1-D3 contain game pieces that are moved to D4 and is therefore considered a second group; par. 0073); 
-first image outputting of outputting, to a predetermined one of the plurality of display devices, each of the plurality of group images generated in the divided image generation (e.g., Each of the game pieces is transmitted to D1-D4 by graphics processor 320, which is considered a “first image output processor”; par. 0049); 
-second image outputting of outputting a second group image to the display device on a latter stage when a first group image output from the video output device in the first image outputting and the second group image output from the display device on a former stage are input (e.g., Once a game piece is moved to D4, a new piece is moved to D2 by the processor as shown in Fig. D3.  This is done after display devices D1-D4 receive their game pieces in a previous stage; par. 0075.  Mese suggests that there may be multiple processing units with different functions.  Thus, there may be a separate processor for outputting the new game piece to D2 that may be considered a “second image output processor”; par. 0048); 
-extracting, from at least one of the first group image and the second group image, a plurality of the divided images to be displayed by the own display device, rearranging each of the extracted divided images in accordance with a divided display area of the own display device, and generating a synthesized (e.g., Game piece from D2 is extracted and rearranged to D4 to produce a synthesized image; par. 0075.  Mese suggests that there may be multiple processing units with different functions.  Thus, there may be a separate processor for synthesizing image that is considered a “synthesized image generator”; par. 0048); and 
-displaying the synthesized image generated in the synthesized image generation (e.g., Synthesized image shown in D4; par. 0075.  Mese suggests that there may be multiple processing units with different functions.  Thus, there may be a separate processor for displaying images that is considered a “display processor”; par. 0048).

Regarding Claim 11, Mese (Figs. 3, 9A-D) teaches a non-transitory computer readable recording medium that records a display program that displays a specific image on a plurality of display devices by means of a plurality of image signals output from a video output device (e.g., Server 116 communicates with display devices by providing images to them; par. 0038), the display program for causing one or a plurality of processors to execute: 
-dividing the specific image into a plurality of divided images according to the number of the display devices, grouping the plurality of divided images into a plurality of groups, and generating a plurality of group images (e.g., Display coordinator 117 is a part of server 116 and coordinates the display of images across display devices.  For example, the display devices D1-D4 may each receive its own image to be displayed from display controller 117; par. 0038.  As shown in Figs. 9A-D, the images contained in display device D4 is considered a “first group,” while the images in D1-D3 a “second group.”  In the puzzle game of Fig. 9C, display device D4 receives game pieces from one of the other devices in order to combine them and is therefore considered a first group.  On the other hand, display devices D1-D3 contain game pieces that are moved to D4 and is therefore considered a second group; par. 0073); 
-first image outputting of outputting, to a predetermined one of the plurality of display devices, each of the plurality of group images generated in the divided image generation (e.g., Each of the game pieces are transmitted to D1-D4 by graphics processor 320, which is considered a “first image output processor”);  
-second image outputting of outputting a second group image to the display device on a latter stage when a first group image output from the video output device in the first image outputting and the second group image output from the display device on a former stage are input (e.g., Once a game piece is moved to D4, a new piece is moved to D2 by the processor as shown in Fig. D3.  This is done after display devices D1-D4 receive their game pieces in a previous stage; par. 0075.  Mese suggests that there may be multiple processing units that have different functions.  Thus, there may be a separate processor for outputting the new game piece to D2; par. 0048); 
-extracting, from at least one of the first group image and the second group image, a plurality of the divided images to be displayed by the own display device, rearranging each of the extracted divided images in accordance with a divided display area of the own display device, and generating a synthesized image (e.g., Game piece from D2 is extracted and rearranged to D4 to produce a synthesized image; par. 0075.  Mese suggests that there may be multiple processing units with different functions.  Thus, there may be a separate processor for synthesizing image that is considered a “synthesized image generator”; par. 0048); and 
-displaying the synthesized image generated in the synthesized image generation (e.g., Synthesized image shown in D4; par. 0075.  Mese suggests that there may be multiple processing units with different functions.  Thus, there may be a separate processor for displaying images that is considered a “display processor”; par. 0048).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mese in view of Vanman, US 2020/0322566. 

Regarding Claim 5, Mese (Figs. 3, 9A-D) teaches the display system according to claim 1, wherein at least two of the display devices are connected to the video output device (e.g., Each of the display devices D1-D4 are connected to server 116 either directly or indirectly), but does not teach wherein the plurality of display devices are daisy-chained.

However, Vanman (Fig. 1) teaches the concept of a mobile devices being daisy chained (e.g., Mobile devices 101 and 102 may be connected to each other in a daisy-chained manner; par. 0034).  In the combined invention, the display devices D1-D4 of Mese would be daisy chained to each other.  The claim limitations would therefore be achieved. 
(par. 0034).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mese in view of Oh, US 2021/0051293. 

Regarding Claim 7, Mese (Figs. 3, 9A-D) teaches the display system according to claim 1, but does not teach wherein the video output device includes four output terminals connected to four respective ones of the display devices different from each other, and the first image output processor outputs the group image from each of the four output terminals.

However, Oh teaches the concept of a server transmitting a divided image signal through a router to different display units (e.g., Server transmits image to first through fourth display units through router 400 and client terminal 200.  Each client terminal 210 through 240 corresponds to a different display unit; see claim 1).  In the combined invention, the server of Mese would transmit image data to the display units through individual output ports of a router and client terminals.  Together, the server, router, and client terminals would be considered a “video output device” that 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Mese with the above teachings of Oh.  Oh suggests that having separate output terminals allows for image data to be transmitted in parallel to the display units.  Otherwise, image data would be transmitted serially, which would mean a slower process. 

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, Mese (Figs. 3, 9A-D) teaches the display system according to claim 1, wherein in the display device in which the first group image output from the video output device by the first image output processor (e.g., Game pieces of D1-D3), and the second group image output from the display device in the former stage are input (e.g., Game pieces of D4, as shown in Fig. 9C).

the synthesized image generator generates the synthesized image by means of a part of the divided images included in the first group image and a part of the divided images included in the second group image.  In Mese Fig. 9C, the synthesized image in D4 consists of part of the divided image included in the first group image (e.g., Game piece in D2) and the entire second group image, which was the original game piece in D4 as shown in Fig. 9B.  When the next game piece is added to D4, that piece is again combined with the entire image in D4.  If the user does not feel the game piece in D1-D3 can be combined with the game piece of D4, he or she may request to change one or more of the game pieces (par. 0072).  For these reasons, claim 3 is objected to as having allowable subject matter. 

Claim 4 is objected to because it depends on claim 3. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 11, 2022